This is a companion case to the case of City of Corpus Christi v. Zenna H. Coffin et al., 35 S.W.2d 202, this day decided by this court, and, the facts and law being the same, the opinion in that case is made the opinion in this case also.
In accordance with the rulings of this court, the judgment of the trial court denying the change of venue is reversed, the plea of privilege of the appellant is sustained, and the clerk of the district court is commanded to prepare the record in this case, as required by law, and to transmit the same to the district clerk of Nueces county for filing in that court.
Reversed and rendered